Citation Nr: 9905303	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-37 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1992 decision of the Committee on 
Waivers and Compromises (Committee) of the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a waiver of recovery of loan guaranty 
indebtedness in the amount of $26,817.46.  An April 1993 
Committee decision granted a partial waiver.  However, the 
issue of entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $9,765.40, which represents the 
unwaived portion of the original debt, remains before the 
Board.

This claim was previously remanded by the Board by means of 
an August 1996 remand in order to obtain the loan guaranty 
folder and associate it with the veteran's claims folder.  
The veteran was also invited to submit a current financial 
status report.  That development was completed.  This claim 
was again remanded by the Board by means of a January 1998 
remand which in order to address the veteran's dispute of the 
creation and calculation of the debt.  That development has 
been completed and this claim is again before the Board.


FINDINGS OF FACT

1.  The veteran refinanced a home in using a mortgage loan 
guaranteed by VA, and the veteran received $9,765.40 in cash 
as a result of that refinancing.

2.  The veteran transferred the subject property to 
transferees who subsequently defaulted on the property and 
the property was foreclosed, resulting in a loss of the 
property which served as security for the VA guaranteed loan; 
however, those transferees did not assume the veteran's 
indemnity obligation.

3.  VA paid a claim to the mortgage holder pursuant to its 
home loan guaranty and the resulting loss to the government 
in the amount of $26,817.46 was charged as a debt to the 
veteran.

4.  VA has waived recovery of $17,052.06, which represented 
the amount of the loss which was the result of the default 
and foreclosure of the transferees.

5.  It is not contrary to equity and good conscience to deny 
the veteran's claim of entitlement to waiver of recovery of 
the outstanding balance of the loan guaranty indebtedness and 
to require payment of the remaining unwaived balance of the 
loan guaranty indebtedness, with accrued interest, and the 
veteran does not meet the criteria for entitlement to 
retroactive release from liability.


CONCLUSION OF LAW

It is not contrary to equity and good conscience to deny the 
veteran's claim of entitlement to waiver of recovery of the 
outstanding balance of $9,765.40 of loan guaranty 
indebtedness, with accrued interest.  38 U.S.C.A. §§ 3713, 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.964, 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his overpayment 
indebtedness is not the result of misrepresentation or bad 
faith.  He further contends that a waiver of recovery of the 
remaining $9,765.40 loan guaranty indebtedness should be 
granted in equity and good conscience.  After a review of the 
record, the Board finds that the veteran's indebtedness is 
not the result of fraud, misrepresentation, or bad faith, 
however, the Board also finds that it is not contrary to 
equity and good conscience to deny a waiver of recovery of 
the outstanding balance of $9,765.40 of loan guaranty 
indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (1998), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (1998).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (1998).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (1998).

The applicable regulations also provide that any loan 
guaranty indebtedness of a veteran shall be waived only when 
the following factors are determined to exist:  (1) following 
default there was a loss of the property which constituted 
security for the loan guaranteed, insured or made under 
Chapter 37 of Title 38 of the United States Code; (2) there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver; and (3) collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.964 (1998); 38 U.S.C.A. § 5302(b) (West 1991).

The evidence in this case shows that the veteran refinanced 
his home, with a loan which was guaranteed by VA.  After the 
guaranty was approved, the veteran received $9,765.40 in cash 
from the settlement.  The veteran subsequent transferred the 
property to other parties, who assumed the debt thereon.  The 
evidence of record does not show that the veteran applied for 
or obtained a release of liability to VA at the time he 
allowed his loan to be assumed.  The transferees subsequently 
defaulted and the property was foreclosed.  The veteran was 
properly advised of the default, foreclosure, and his 
continuing liability.  The property was sold after 
foreclosure resulting in proceeds of $52,460.02.  The amount 
due to the holder of guaranty under that guaranty was 
$79,277.48.  Thus, the result was a debt established against 
the veteran was $26,817.46.  The lender filed a claim for VA 
to fulfill its loan guaranty, and VA paid on the guaranty to 
the lender, and informed the veteran of his loan guaranty 
indebtedness of $26,817.46.  The veteran requested a waiver 
of recovery of the full amount.  Waiver of recovery was 
denied by means of a November 1992 Committee decision.  The 
veteran has perfected an appeal of that denial.  An April 
1993 Committee decision granted a partial waiver.  However, 
the issue of entitlement to waiver of recovery of loan 
guaranty indebtedness in the amount of $9,765.40, which 
represents the unwaived portion of the original debt, remains 
before the Board.

The debt at issue in this claim was created when the veteran 
refinanced his home using a VA loan guaranty, which resulted 
in a direct cash receipt of $9,765.40 to him.  The veteran 
shortly thereafter transferred the subject property to other 
parties, the transferees, in exchange for an assumption of 
debt.  However, the transferees did not assume the veteran's 
liability to VA.  The transferees subsequently defaulted and 
the property was foreclosed.  While the veteran failed to 
obtain a release of liability to VA which has resulted in 
this debt, the evidence in the veteran's claims file does not 
show that his conduct was fraudulent, constituted 
misrepresentation, was in bad faith, or lacked good faith.  
While the veteran does bear a some degree of fault in the 
creation of the debt, the Board finds that the veteran's 
conduct was above that contemplated by fraud, 
misrepresentation, bad faith, or lack of good faith, and his 
request for waiver will be evaluated pursuant to the 
principles of equity and good conscience.

The Board finds that the veteran is to some degree 
responsible for the creation of the debt.  The veteran failed 
to seek or obtain a release of liability from VA at the time 
he transferred the property for an assumption of the debt 
thereon.  He also failed to ensure that the transferees 
assumed any liability to VA.  The veteran was informed when 
the payments by the transferees went into default, and was 
notified of the foreclosure.  He did not contact VA to 
arrange a disposal of the property which would satisfy his 
loan indebtedness prior to foreclosure, which resulted in a 
substantial loss to the government.  The Board finds that the 
fault in the creation of this debt is minimally, that of the 
veteran.  However, the Board also notes that the veteran 
bears a greater degrees of fault in the creation of the debt 
than VA.  The veteran was properly informed of his 
responsibilities throughout the process of default and 
foreclosure, and was timely notified of the amount of his 
debt.  Therefore, the Board finds that there is no fault on 
the part of VA in the creation of this debt.  Although the 
veteran claims that a service-connected psychiatric 
disability prevented him from properly managing his financial 
affairs, the evidence of record does not show that this 
factored significantly in the creation of the debt.  In sum, 
the Board is unable to see how any of the veteran's proffered 
explanations relieves him of any fault in the creation of the 
debt, given that he bears fault of the creation of the debt 
when he failed to obtain a release of liability from VA, or 
an assumption of liability to VA by the transferees at the 
time that he transferred the property.

The Board finds that collection of the debt would not deprive 
the debtor of basic necessities.  The Board notes that there 
is no current financial information of record in the 
veteran's claims folder.  The veteran has been asked on 
numerous occasions to submit current financial information.  
However, he has chosen not to submit this information.  When 
asked to submit financial information, the veteran replied 
"The financial form is irrelevant in this case.  There is no 
financial hardship needed, as VA has already taken my 
disability checks to pay off the principle [sic] and most of 
the interest."  The Board notes that the veteran is a 
chiropractor, and has himself stated that hardship is not at 
issue in this case.  The Board may only infer that no 
hardship is created by the withholding of benefits in order 
to satisfy his debt.  Therefore, the Board concludes that 
collection of the debt would not deprive the veteran of basic 
necessities.

The Board finds that recovery of the debt would not nullify 
the objective for which the benefits were intended.  VA 
provided the loan guaranty to assist the veteran in 
refinancing the subject property, a single family residence, 
and thus remaining in residence on the property.  Regardless 
of whether the debt is collected, the veteran will not be in 
possession of the subject property.  Therefore, to collect 
the debt would not nullify the objective of the payment of 
the benefits.  Furthermore, the Board finds that withholding 
of the veteran's service-connected compensation benefits does 
not defeat the purpose of those benefits.  The veteran has 
not shown any financial hardship which might require the use 
of those benefits to meet basic necessities.

The Board finds that failure to make restitution would result 
in unfair gain to the debtor.  The veteran received a 
valuable benefit from VA in the guaranty of his mortgage 
loan, and that guaranty resulted in a substantial loss to the 
government. The Board notes that the veteran received the sum 
of $9,765.40 in cash as a result of the refinancing his 
house, and the loan for that financing was subject to a VA 
loan guaranty.  He chose to receive that money, and 
subsequently, the government had to pay a guaranty on that 
amount.  VA paid $26,817.46 to the lender to satisfy the loan 
guaranty, which was a substantial benefit to the veteran, and 
resulted in the creation of the veteran's debt of that 
amount.  In addition, VA has already waived recovery of 
$17,052.06 of the veteran's indebtedness, which represented 
that amount of loss attributable to the default of the 
transferees.  The Board also notes that the evidence does not 
show that the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
However, it would be unconscionable for VA to waive recovery 
of the amount of the loan which was guaranteed by VA and used 
to provide a direct cash payment to the veteran in his 
refinancing.  That amount of $9,765.40 was paid, in cash, 
directly to the veteran.  The government subsequently had to 
pay the lender on the guaranty for that sum.  For VA to waive 
recovery of that amount would clearly result in an unfair 
gain to the veteran.

The veteran has requested that VA consider whether he may be 
eligible for a retroactive waiver of liability pursuant to 
38 U.S.C.A. § 3713(b).  That statute provides that if any 
veteran disposes of residential property securing a 
guaranteed, insured, or direct housing loan obtained by the 
veteran under this chapter without receiving a release from 
liability with respect to such loan under § 3713(a), and a 
default subsequently occurs which results in liability of the 
veteran to the Secretary on account of the loan, the 
Secretary may relieve the veteran of such liability if the 
Secretary determines, after such investigation as the 
Secretary deems appropriate, that the property was disposed 
of by the veteran in such a manner, and subject to such 
conditions, that the Secretary would have issued the veteran 
a release from liability under § 3713(a) with respect to the 
loan if the veteran had made application therefor incident to 
such disposal.  Failure of a transferee to assume by contract 
all of the liabilities of the original veteran-borrower shall 
bar such release of liability only in cases in which no 
acceptable transferee, either immediate or remote, is legally 
liable to the Secretary for the indebtedness of the original 
veteran-borrower arising from termination of the loan.  The 
failure of a veteran to qualify for release from liability 
under this subsection does not preclude relief from being 
granted under 38 U.S.C.A. § 5302(b), if the veteran is 
eligible for relief under that section.  38 U.S.C.A. 
§ 3713(b) (West 1991).  The United States Court of Veterans 
Appeals has held that the law and regulations establish three 
criteria all of which must be met in order to qualify for 
retroactive release:  (1) a legally liable transferee, (2) 
currency of loan payments, and (3) a creditworthy trustee.  
Shaper v. Derwinski, 1 Vet. App. 430,435,

However, the Board notes that a December 1989 memorandum from 
the District Counsel stated that it appeared that the veteran 
had been notified of the foreclosure prior to the foreclosure 
sale.  An September 1990 VA Form 26-1833, Advice Regarding 
Indebtedness of Obligors on Guaranteed or Insured Loans, 
notes that release pursuant to § 1813(b), which was 
renumbered as § 3713(b), was considered and not granted.  An 
August 1990 memorandum requested that the District Counsel 
review the documents to determine whether retroactive release 
could be granted.  A September 1990 District Counsel 
memorandum found that the warranty deed of transfer of the 
property did provide for the transferees to assume and pay 
the veteran's deed of trust, but did not provide that they 
assume the veteran's obligation to indemnify the Secretary.  
The District Counsel found that since the deed did not 
contain such a provision, the transferees did not 
contractually obligate themselves to assume the veteran's 
indemnity obligation as required by the statute.  Therefore, 
the District Counsel found that the veteran could not be 
released from liability under the provisions of § 3713(b).  
The Board notes that as there is no legally liable 
transferee, the veteran does not meet the criteria of 
§ 3713(b), and retroactive release may not be granted.

Accordingly, the Board finds that it is not contrary to 
equity and good conscience to deny the veteran's claim of 
entitlement to waiver of recovery the outstanding balance of 
loan guaranty of the indebtedness, with accrued interest.  In 
making this decision, the Board specifically relied upon the 
level of fault of the veteran in creating the debt and the 
enormous and unfair gain to the veteran which would result 
from failure to collect that portion of the debt which stems 
from his receipt of a direct cash payment of $9,765.40.  The 
Board notes that the Committee has already granted of a 
partial waiver of recovery in the amount of $17,052.06, and 
finds that to grant a waiver of recovery of any greater 
amount would be contrary to equity and good conscience.  
38 U.S.C.A. §§ 3713, 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.964, 1.965 (1998).


ORDER

Entitlement to waiver of recovery of the outstanding balance 
of the loan guaranty indebtedness, with accrued interest, is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

